The offense is misapplication of public money; the punishment, confinement in the penitentiary for two years.
The certificate of the clerk to the transcript recites that said transcript reflects a true and correct record of the cause "according to the filed papers in said cause." It appears from the record that appellant gave notice of appeal, but there is nothing to show that such notice was recorded in the minutes of the court as required by law. Looking to the certificate of the clerk to which we have referred, it would seem that the instrument embracing the notice of appeal was merely filed. Under the circumstances, the appeal must be dismissed. See Wheeler v. State, 42 S.W.2d 69.
The appeal is dismissed. Appellant is granted fifteen days from this date in which to perfect the record.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                         ON THE MERITS.